Exhibit 10.1

 

AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT

 

This Amendment No. 2 dated as of April 13, 2020 (this “Amendment”) by and
between Yunhong CTI Ltd., a corporation incorporated under the laws of the State
of Illinois (the “Company” or “CTI”), and LF International Pte. Ltd., a
Singapore company (“Buyer”), amends that certain Stock Purchase Agreement dated
as of January 3, 2020 between the Company and the Buyer (the “Securities
Purchase Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Securities Purchase Agreement.

 

WHEREAS, on February 24, 2020, the parties entered into Amendment No. 1 of the
Securities Purchase Agreement to permit an interim closing on $700,000 of the
Second Tranche Purchase Price, prior to the satisfaction of the relevant closing
conditions to, and the consummation of the Second Closing.

 

WHEREAS, the parties wish to further amend the Securities Purchase Agreement to
permit an interim closing to occur prior to the satisfaction of the relevant
closing conditions to, and the consummation of, the Second Closing, whereby an
additional $1,300,000 of the Second Tranche Purchase Price (the “Additional
Second Tranche Advance”) shall be released from the Escrow Account to purchase
the Additional Interim Shares (as defined below).

 

WHEREAS, in order to induce the Buyer to enter into this Amendment and to
provide the Additional Second Tranche Advance, the Company wishes to extend to
the Buyer, and Buyer wishes to secure, the Board Appointment Right to appoint
one additional Buyer Director Nominee (the “Third Buyer Director Nominee”), for
which Buyer shall be entitled to all of the rights and privileges set forth in
Section 5.05 of the Securities Purchase Agreement.

 

WHEREAS, as additional consideration to induce the Buyer to enter into this
Amendment, the Company desires to issue to the Buyer an aggregate of 260,000
shares of Common Stock, valued at $1.00 per share (the “Additional Inducement
Shares”).

 

NOW THEREFORE, in consideration of the premises, the mutual agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the undersigned agree as follows:

 

1.      Interim Purchase and Sale. Upon satisfaction of the applicable closing
conditions set forth herein, the Additional Second Tranche Advance will be
released from the Escrow Account in accordance with the Escrow Agreement, and
the Company shall issue and sell to Buyer, and Buyer shall purchase from the
Company (such purchase to be effected through release of the Additional Second
Tranche Advance) 130,000 Second Tranche Shares, at a purchase price of $10.00
per Share (the “Additional Interim Shares”).

 

 

2.

Transactions to be Effected at the Interim Closing.

 

 

a.

At or prior to the closing of the Additional Second Tranche Advance (the
“Additional Interim Closing”):

 

 

--------------------------------------------------------------------------------

 

 

 

i.

The Additional Second Tranche Advance will be released from the Escrow Account
to the Company in accordance with the Escrow Agreement; and

 

 

ii.

Buyer shall deliver to the Company all other agreements, documents, instruments
or certificates that each is required to deliver, and take all actions Buyer is
required to take, as may be reasonably required by the Company (without limiting
the generality of the foregoing, Buyer shall execute any escrow release notice
required for the release of the Additional Second Tranche Advance under the
Escrow Agreement).

 

 

b.

At or prior to the Additional Interim Closing, the Company shall:

 

 

i.

deliver to Buyer stock certificates evidencing the Additional Interim Shares,
free and clear of all Encumbrances;

 

 

ii.

deliver to Buyer stock certificates evidencing the Additional Inducement Shares,
free and clear of all Encumbrances; and

 

 

iii.

deliver to Buyer all other agreements, documents, instruments or certificates
that the Company is required to deliver, cause to be delivered all documents
required to be delivered by advisors to the Company and take all actions the
Company is required to take, as may be reasonably required by the Buyer and its
counsel in their sole discretion.

       

3.

Third Buyer Director Nominee.

 

 

a.

At the earlier of (i) the Company’s upcoming 2020 annual meeting of stockholders
(the “Annual Meeting”) and (ii) May 15, 2020, the Company shall cause the Third
Buyer Director Nominee (the individual whose name Buyer has submitted to the
Company prior to the filing of the proxy statement for the Annual Meeting) to be
elected to the Company Board, such that upon such election, the Company Board
shall be comprised of seven directors, of which three shall be Buyer Director
Nominees.

 

 

b.

Buyer shall be entitled to all of the rights and privileges set forth in Section
5.05 of the Securities Purchase Agreement as to the Third Buyer Director
Nominee, subject to any pro rata adjustment, as applicable.

 

 

c.

For the avoidance of doubt, Section 5.05(iv) is hereby replaced in its entirety
with the following:

 

 

(iv)

For so long as Buyer owns at least 9.9% of the voting power or equity interest
in the Company’s then-outstanding capital stock, in the event there are more
than seven members of the Board, Buyer shall be entitled to designate one or
more additional directors (who shall be reasonably acceptable to the Company),
if necessary, to ensure that the percentage of Buyer nominees serving on the
Board most closely approximates the initial ratio of 3:7 board nominees
designated by the Buyer relative to the total ownership percentage of the
Company’s voting power then-held by the Buyer at any such time following the
First Closing. For the avoidance of doubt, if at the time the Company increases
the size of the Board to ten directors, Buyer holds 56% of the Company’s voting
power, then Buyer will be entitled to a total of four Buyer Director Nominees.

 

 

--------------------------------------------------------------------------------

 

 

4.     Use of Proceeds. For the avoidance of doubt, the net proceeds from the
transactions contemplated herein shall be used in strict accordance with Section
5.12 of the Securities Purchase Agreement.

 

5.     To the extent any other provisions of the Securities Purchase Agreement
need to be amended to properly reflect the revisions set forth above, such
provisions are hereby so amended.     

6.     Except as modified and amended herein, all of the terms and conditions of
the Securities Purchase Agreement shall remain in full force and effect.

 

7.     This Amendment may be executed in one or more counterparts (including
facsimile counterparts), each of which shall, for all purposes, be deemed an
original and all of such counterparts, taken together, shall constitute one and
the same Amendment.

 

8.     This Amendment and the rights of the parties hereto shall be interpreted
in accordance with the laws of the State of New York, without giving effect to
principles of conflict of laws.

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

     

YUNHONG CTI LTD.

 

 

By                                                                             
  

Name: Frank J. Cesario

Title: Chief Financial Officer and Chief Executive Officer

 

 

LF INTERNATIONAL PTE. LTD.

 

 

By                                                                             
  

Name: Yubao Li

Title: Authorized Representative

 

 

 

 

--------------------------------------------------------------------------------